COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-167-CV





IN RE NATURAL GAS ASSOCIATED 					   RELATOR

SERVICES, L.L.C.	



------------



ORIGINAL PROCEEDING



------------



MEMORANDUM OPINION
(footnote: 1) ON REHEARING 



------------

We have considered the parties’ “Joint Motion to Dismiss Relator’s Motion for En Ban[c] Rehearing of Petition for Writ of Mandamus and Petition for Writ of Mandamus.”  The motion is
 GRANTED
.  We dismiss relator’s motion for en banc rehearing of petition for writ of mandamus.

Furthermore, we withdraw our May 8, 2008 opinion, which denied relator’s petition for writ of mandamus, and replace it with the following.  Relator’s petition for writ of mandamus is dismissed with prejudice.  
See
 Tex. R. App. P. 42.1(c).

Relator shall pay all costs of this original proceeding, for which let execution issue.



PER CURIAM

PANEL:  MCCOY, GARDNER, and WALKER, JJ.

DELIVERED: June 4, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.